COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-211-CV

FFP 2000A 1 LP AND FFP 2000A GP LLC                              APPELLANTS

                                          V.

THRIFT-WAY, INC.                                                   APPELLEE

                                       ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     We have considered “Appellants’ Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: November 19, 2009


     1
         … See Tex. R. App. P. 47.4.